Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 09/10/2020.  
Status of Claims
Claims 44, 50, 52, 53, 59 were amended. Claims 18-61 are currently pending of which: 
Claims 18-43 were withdrawn from consideration as directed to a non-elected invention 
Claims 44-61 are currently under examination and have been rejected as follows.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2020 has been entered.
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
IDS
The information disclosure statement filed on 03/23/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
Response to Arguments
Applicant’s 08/13/2020 amendment necessitated new grounds of rejection in this action.

Response to 101 Arguments
** Step 2A / Prong 1 **
- Mathematical Concepts -
	* Remarks 08/13/2020 p.18 ¶2-¶4 argues that similar to USPTO Example 38, the claims are not directed to mathematical concepts, yet Remarks 08/13/2020 p.18 ¶1 admits that claims recite newly amended “affinity matrix” comprising “NXN association matrix”. 
	* Examiner fully considered the argument but respectfully disagrees by pointing to MPEP 2106.04(a)(2) I. A. which states that a mathematical relationship may be expressed in words or using mathematical symbols. Both of these are representative of the newly claimed and argued “affinity matrix”, “NXN association matrix” and “rule mining function”
	With respect to Example 38 raised by Applicant at Remarks 08/13/2020 p.18 ¶2-¶4, hypothetical and non-precedential and do not carry the weight of Court decisions and hence are not used as basis for a subject matter eligibility rejection. see USPTO “2019 PEG, 101 Examples 37-42 document entitled “Subject Matter Eligibility Examples: Abstract Ideas” p.1 ¶1 2nd sentence. “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG” corroborating “May 2016 Update: Memorandum - Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection”, p.5 ¶2 Section C: “USPTO issued examples in conjunction with the Interim Eligibility Guidance, including […] July 2015 Update Appendix I: Examples […]; These examples, many of which are hypothetical, were drafted to show exemplary analyses under the Interim Eligibility Guidance and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Therefore, the examples should not be used as a basis for a subject matter eligibility rejection.  
	In any event, Example 38 did not recite an abstract idea because it employed a simulation to more closely replicate the sound quality of an analog audio mixer by accounting for slight variances in analog circuit values that generated during the circuit’s manufacturing. 
	Yet here, the simulating is not technological but entrepreneurial, because it is “based on the one or more coefficients of the retail promotional model, and the one or more constraints, an expected reward for each of the one or more candidate itemsets for the one or more time periods…” etc. The fact that the “simulating” occurs “at the intelligent agent of the control server” is merely an attempt at applying the abstract idea [MPEP 2106.05(f)] or to narrow it to a field of use or technological environment [MPEP 2106.05(h)]. 
** Step 2A / Prong 1 **
- Certain Methods of Organizing Human Activities -
       * Remarks 08/13/2020 p.19 ¶1 further argues that the claims are not directed to fundamental economic principles or practices, commercial interactions, advertising, managing relationships etc. of “Certain Methods of Organizing Human activities”, only to later admit at Remarks 08/13/2020 p.21 ¶2 that they do recite retail promotional planning, including storing a plurality of product records, determining a plurality of candidate itemsets, simulating an expected reward for each of the plurality of candidate itemsets, determining a retail promotional plan, and transmitting the retail promotional plan.
Certain Methods of Organizing Human Activities”. MPEP 2106.04(a)(2)II.B. citing Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 Fed. Cir. 2017: The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user. 859 F.3d at 1054, 123 USPQ2d at 1108.  
** Step 2A / Prong 2 **
	* Remarks 08/13/2020 p. 23 ¶3 - ¶4 further argues that the claims recite a data warehouse server configured to store raw and processed sensor data and forms, i.e. comprising retail data obtained from retailers and a control server that executes an intelligent agent representing an improvement to retail operations management.
	Examiner fully considered Applicant argument but respectfully disagrees. 
	Examiner first notes that some of the terms that applicant argues, such as raw and processed sensor data and forms, do not appear recited in the claims.  
	Even if such terms were present they would still not render the claims eligible because as stated by MPEP 2106.05 I. A. -> MPEP 2106.05(f), the creating and maintaining electronic records1 [argued here as raw data and forms] merely apply the abstract idea even when performed by a computer. Specifically, 
	MPEP 2106.05(f)(2) states that applying a business method or mathematical algorithm on a general purpose computer2, does not integrate the abstract idea into a practical application, and neither does monitoring audit log data [akin to what is argued above] on a general-purpose computer, where the increased speed in the process comes solely from the capabilities of the general-purpose computer3 or requiring the use of software to tailor information and provide it to the user on a generic computer4.
e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application5. Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application6. For example 
	MPEP 2106.05(f)(2) cites “TLI Communications” to demonstrate that a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server [akin here to the data warehouse and control server of Remarks 08/13/2020 p.23 ¶1, ¶3] and noted that these elements were used in their ordinary capacity (i.e.  including compressing images and transmitting images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. In other words, the claims invoked the telephone unit and server merely as tools to execute the abstract idea. A similar situation occurs here at Remarks 08/13/2020 p.23 ¶3 with the “warehouse server” argued to store raw & processed data and the “control server” argued to execute the intelligent agent, which similarly do not integrate the abstract idea into a practical application. 

	* Remarks 08/13/2020 p.23 ¶5-p.24 ¶1 further asserts that similar to “DDR” the presently amended claims recite a system and method for determining a retail promotional plan. The problem, and the claimed solution are rooted in computer technology: transaction data is tracked by one or more computers, items and itemsets information are stored on one or more computers, and the simulation/selection is performed on one or more computers. As discussed above, there may be thousands, millions, or billions of transactions, and thousands or millions of items and/or itemsets. In any non-trivial retail operation, processing the transactions, items and itemsets information, and other records require the processing capacity of a computer.
DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07” as cited by MPEP 2106.05 (a) I, the argument follows a rationale similar to that of “Planet Bingo LLC v. VKGS LLC U.S. Court of Appeals, Federal Circuit 2013-1663 August 26, 2014, 576 Fed. Appx. 1005, 2014 BL 235907”. For example “Planet Bingo”
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 where it was similarly argued that handling millions of preselected 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Bingo numbers by the claimed computer program makes it impossible for the invention to be carried out manually. Yet Court responded: We need not, and do not, address whether a claimed invention requiring many transactions might tip the scale of patent eligibility (“Planet Bingo LLC v. VKGS LLC U.S. Court of Appeals, Federal Circuit 2013-1663 August 26, 2014, 576 Fed. Appx. 1005, 2014 BL 235907). Here, as stated above, many features are yet to be claimed. Even if claimed, they would still correspond to ineligible repetitive computations as in “Parker v. Flook” as cited at MPEP 2106.05(h) and/or using fewer software tables and searches, than prior-art software, to group, sort and eliminate less restrictive information, which is also ineligible despite its dramatic improvement computer performance and ease of maintenance in “Versata Dev. Grp., Inc. v. SAP Am., Inc., U.S. Court of Appeals, Federal Circuit, No. 2014-1194, Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306, 115 USPQ2d 1681”. Similarly, a reduction in complexity of hidden surface removal in 3D graphics was also ineligible in “Fuzzysharp Technologies Inc. v. 3DLabs Inc., US Court of Appeals, Federal Circuit, No. 2010-1160, Decided: November 4, 2011”.	Last but not least, generating rule-based tasks for processing transaction and comparing new and previously obtained information by decomposed then structured environment of formalized collection of rules was also ineligible in “Accenture Global Servs., GmbH 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
v
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Guidewire Software, Inc. 728 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
F.3d 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 1336, 1345 [108 USPQ2d 1173] (Fed. Cir. 2013)”  
- In Conclusion -
	Claims 44-61 still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 




Response to Prior Art Arguments
	Remarks 08/13/2020 p.24 ¶4-p. 26 ¶6 argues that the prior art of:
	* Kochar US 20190362380 A1 does not teach newly amended “each expected reward determined based upon an affinity matrix, the affinity matrix determined by”: 
	- “executing, at the intelligent aqent of the control server, an association rule mining function to generate the affinity matrix, wherein the affinity matrix comprises an NxN association matrix, and each entry ai of the NxN association matrix comprises affinity between a first itemset i and a second itemset i, the first itemset i and the second itemset i in the one or more candidate itemsets”.
	Applicant prior art argument was considered but moot in view of new grounds of rejection. Examiner now relies on * Joshi et al, US 20090271245 A1 as teaching:
	“each expected reward determined based upon an affinity matrix” (Joshi Fig.1 noting Profitability of step 116 is based on the product substitution matrix at prior step 114 which at its turn is explained by product affinities or distance matrix at prior step 110 and ¶ [0034] - ¶ [0037]. Similarly Figs.11-12 & ¶ [0060] 6th sentence: Sensitivity plot 1110 shows the profit associated with 2 different assortment plans: Plan 1,  2), “the affinity matrix determined by”: 
		- “executing, at the intelligent aqent of the control server, an association rule 	mining function to generate the affinity matrix, wherein the affinity matrix comprises 	an NxN association matrix, and each entry ai of the NxN association matrix 	comprises affinity between a first itemset i and a second itemset i, the first itemset 	i and the second itemset i in the one or more candidate itemsets
	   (Joshi ¶ [0034] - ¶ [0037]: cohesiveness of a product is computed as function of the affinities of all attribute pairs of that product. The distance between two products is computed as: D (U1, U2,) where: U1,U2=Two products between which the distance is to be measured U12i=U1 with its ith element substituted by the ith element of U2; and the function π(x)=cohesiveness of set x. The distance measure is calculated with respect to U1 and so is asymmetric. The distance can be computed not only between two products but also between any point in the attribute space and another point in the attribute space. Therefore, the Attribute Affinity matrix can be mined to discover unique points (product(s) as defined by those attributes) that are most consistently purchased by customers. These customer points can be used in assortment planning. For demand transfer the matrix of distance values between every pair of products is used.
	Joshi Figs. 6, 7 below and ¶ [0054]-¶[0056] U12i=U1 with its ith element substituted with th element of U2; and π(x)=bundleness or cohesiveness of set x. According on one example, cohesiveness function π(x) can be calculated by taking smallest value in the unnormalized eigenvector of a co-occurrence submatrix corresponding to the bundle. The co-occurrence submatrix is the counts matrix after it has been passed through the PMUI function or other of function above. Indeed per ¶ [0024] Random, or inconsistent, pairs in the co-occurrence matrix are pruned using information theoretic measures to yield affinity scores between the attribute pairs or the Attribute Affinity matrix. According to some examples a point-wise mutual information (PMUI) measure is used to reduce random or inconsistence data, or noise, from the co-occurrence matrix. Joshi ¶ [0066]-¶ [0067] noting server implementation);

    PNG
    media_image3.png
    569
    952
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    488
    966
    media_image4.png
    Greyscale

Joshi Figs. 6-7  in support of rejection arguments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,

Claim 50 is dependent reciting, among others: 
	* “receiving, from a retailer system, retail data for a current time period”, 
	-> rendering said claims vague and indefinite because it is unclear if
    * “a retailer system” subsequently recited in said dependent claims relates back to
    * “a retailer computer system” as now antecedently amended, at last limitation in parent Claims 44.

Claim 50 is recommended to be amended to further recite, among others, and as an example only: 
	* “receiving, from [[a]] the retailer computer system, retail data for a current time period”.

Claims 51-52 are rejected based on dependency to parent Claims 50. 
Clarification and/or correction is/are required.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or set forth an abstract idea, except where strikethrough:
       “….retail promotional planning, comprising”  
	- “storing, ; 
	- “storing, ”;
(independent Claim 44) 
    /  “…retail promotional planning, comprising”  
	- “: 
		- “”: 
			- “a plurality of product records”; 
	- “”: 
		- “: 
		        - “a retail promotional model, the retail promotional model comprising”: 
				- “a control policy”, 
				- “one or more coefficients”
	          - “”; 
	          - “: /
(independent Claim 53)
	- “determining, , one or more constraints for one or more time periods; 
	- “determining, , one or more candidate itemsets in the plurality of product records, each of the one or more candidate itemsets identifying two or more products for a promotion”; 
	- “simulating, , based on the one or more coefficients of the retail promotional model, and the one or more constraints, an expected reward for each of the one or more candidate itemsets for the one or more time periods, each expected reward simulating a sales metric of the plurality of product records for the promotion of the candidate itemset, each expected reward determined based upon an affinity matrix, the affinity matrix determined by:
	- “executing,  generate the affinity matrix, wherein the affinity matrix comprises an NxN association matrix, and each entry ai of the NxN association matrix comprises affinity between a first itemset i and a second itemset i, the first itemset i and the second itemset i in the one or more candidate itemsets”; 
	- “selecting, , using control policy and expected reward for one or more candidate itemsets, one or more selected itemsets from the one or more candidate itemsets, each of the one or more selected itemsets identifying two or more products for a selected promotion”; 
	- “determining, ”; “and”
          - “transmitting, to a retailer ”/ “to a retailer user ” / “comprising one or more selected promotions of the one or more selected itemsets”   
(independent Claims 44, 53)
          - “simulate expected reward based on retail promotional plan for prior time period”
(dependent Claims 45, 54)
	- “the plurality of product records further comprises a product category hierarchy”
	- “simulating expected reward is for 1st level of the product category hierarchy” 
	- “wherein a first product belongs to the first level of the product category hierarchy and a first candidate itemset in the one or more candidate itemsets comprises the first product” 
(dependent Claims 46, 55)
	- “simulating expected reward further comprises simulating a 2nd level of the product category hierarchy, the 2nd level at a lower level than the 1st level in the product category hierarchy” “and”
	- “wherein a second product belongs to the second level of the product category hierarchy and the first candidate itemset in the one or more candidate itemsets comprises the second product” 
(dependent Claims 47, 56)
	“wherein the simulating the expected reward further comprises”: 
	- “simulating 1st product set in one or more selected itemsets, the 1st product set having 1st product in 1st level of product category hierarchy & 2nd product in 2nd level of product category hierarchy”     (dependent Claims 48, 57)
	“wherein the simulating the expected reward further comprises”: 
	- “determining one or more solution increments for the one or more time periods”
       - “simulate addition or removal of product records to one or more selected itemsets”                       
(dependent Claims 49, 58)
	- “receiving, from a retailer , retail data for a current time period and” 
	- “updating retail promotional model based on retail data for current time period and one or more selected itemsets”   (dependent Claims 50, 59)
	- “wherein simulating the expected reward further comprises a genetic algorithm”
(dependent Claims 51, 60)
	- “determining, , a relative performance index for each product in the one or more selected itemsets; 
	wherein the retail promotional plan further comprises the relative performance index for each product in the one or more selected itemsets” 
(dependent Claims 52, 61).
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
      Here, the claims recite or at least describe or set forth the abstract grouping of “Certain Method of Organizing Human Activities” including fundamental economic practices / principles & commercial interactions (i.e. marketing or sales activities) in light of Applicant admission at Remarks 08/13/2020 p.21 ¶2 that the claims recite retail promotional planning including storing product records, determining candidate itemsets, simulating an intelligent agent”] by evaluation [here “determining” “constraints” & “itemsets”, “simulating” “coefficients”,  “executing, association rule mining function to generate the affinity matrix” at independent Claims 44,53] followed by judgement [“selecting, using the control policy and the expected reward for the one or more candidate itemsets”, “determining retail promotional plan” at independent Claims 44, 53] and followed by vocalized opinion [here “transmitting, to a retailer the retail promotional plan” at independent Claims 44, 53]. Such “Mental Processes” are achievable by use of physical aids such as pen & paper [MPEP 2106.04(a)(2).III. B] as well as “Mathematical Concepts” [MPEP 2106.04(a)(2) I. A-C] expressed both in words [here “affinity matrix” etc.] and as formula [here “NXN association matrix”] and calculations [here “simulating “model”]. Dependent Claims 45-49, 51-52, 54-58, 60-61 merely narrow the “simulating”, “determining” in a similar abstract manner. They also further limit or “update” “the” “abstract “retail promotional model” “based on the retail data for the current time period and the one or more selected itemsets” [dependent Claims 50, 59]. 
---------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
	Specifically per MPEP 2106.05(f) as cited by MPEP 2106.04(d) I,II the additional, computer based elements, provide mere instructions to apply the abstract exception, where computer components are merely used as tools to perform economic tasks (as recited and mapped above) or other tasks to:
          - store data [here at independent Claim 44 as “at a data warehouse server” “storing” “product records”; “at a control server in network communication with the data warehouse server”, “storing” “retail promotional model” “comprising a control policy and coefficients”; data warehouse server, the data warehouse server comprising”: “a first memory, the first memory comprising” “records”; “a control server in network communication with the data warehouse server, the control server comprising”: “a second memory, the second memory comprising” “a retail promotional model, the retail promotional model comprising”: “control policy”, “coefficient(s)”]
	- receive / transmit data [here at independent Claims 44, 53 as “to a retailer computer system” “transmitting, the retail promotional plan” and at dependent Claims 50, 59 as “from retailer system” “receiving, retail data for current time period”]. 
	Additionally. by MPEP 2106.05(f)(2) relies on “Alice”, “Gottschalk “, “Versata”, to shown that additional elements (identified above) can also be viewed as mere tools to: 
          * perform commonplace business method [akin here to “retail promotional planning” at preamble of independent Claims 44, 53, further detailed in body of Claims 44-61], and 
	* perform mathematical algorithm [akin here to “simulating, based on coefficient[s] of retail promotional model, and constraint[s], expected reward for candidate itemset[s] for the one or more time periods” at  independent Claims 44, 53; “simulate expected reward based on retail promotional plan for prior time period” - dependent Claims 45, 54; “simulating expected reward is for 1st level of product category hierarchy” at dependent Claims 46, 55; “simulating expected reward is for 2nd level of product category hierarchy, the 2nd level at lower level than the 1st level in product category hierarchy” at dependent Claims 47, 56;  “simulating 1st product set in one or more selected itemsets, 1st product set having 1st product in 1st level of product category hierarchy & 2nd product in 2nd level of product category hierarchy” at dependent Claims 48, 57; “wherein the simulating the expected reward further comprises: determining one or more solution increments for the one or more time periods; simulate addition or removal of product records to one or more selected itemsets” at dependent Claims 49, 58; “wherein simulating the expected reward further comprises a genetic algorithm” at dependent Claims 51, 60]. Also per,
	Also by MPEP 2106.05(f)(2) reliance on “FairWarning” and “Intellectual Ventures” the additional elements (identified above) can also be viewed as merely used as tools for
	* monitoring audit log data and tailoring information [akin here to “at intelligent agent of control server” “selecting using control policy & expected reward for candidate itemset[s] one or more selected itemsets from candidate itemset[s] at independent Claims  “receiving retail data for a current time period and updating retail promotional model based on retail data for current time period and one or more selected itemsets” at dependent Claims 50, 59] to be provided [akin here “to a retailer computer system” “transmitting, the retail promotional plan” at independent Claims 44, 53 and “from retailer system” “receiving, retail data for current time period” at dependent Claims 50, 59]
Such functions, when performed individually or in combination, by the additional computer based elements (above), do not integrate the abstract idea into a practical application per MPEP 2106.05(f) reliance on “Affinity Labs”, “TLI Communications Intellectual Ventures”, “Alice”, “Gottschalk “, “Versata”,  “FairWarning” etc. as well as “Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples” p.35 ¶2, which at its turn relied on “Credit Acceptance, Trading Tech, Fairwarning”.
	The implementation by the “intelligence agent” could also be viewed in the alternative, as narrowing the abstract idea to a field of use of  technological environment, such as narrowing the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [above] to the technological field [here “intelligent agent of the control server”].

- Alternatively or additionally per -
	
	MPEP 2106.05(g) the additional, computer based elements [initially strikethrough above] can also be viewed as not amounting to more than extra-solution activity of data gathering, such as: 
	* presenting offers (here “candidate itemsets in plurality of product records”, “each of one or more candidate itemsets identifying two or more products for a promotion”); and gathering statistics according to a response (here “constraints for coefficient(s) of a retail promotional model” “control policy”, “product category hierarchy” with “1st and 2nd level[s]”) to calculate (here “simulate”) an optimized price (here retailer’s “reward”) in light of “OIP”.
	* consulting and updating an activity log (here “updating retail promotional model based on retail data for current time period and selected itemset(s)” at dependent Claims 50, 59; “wherein first product belongs to first level of product category hierarchy and a first candidate itemset in candidate itemset(s) comprises the first product” at dependent Claims 46, 55; “wherein second product belongs to the second level of the product category hierachy and the first candidate itemset in the one or more candidate itemsets comprises the second product” at dependent Claims 47, 56) in light of “Ultramercial”. 
	
	MPEP 2106.05(g) the additional, computer based elements (here “memory and  processor, the processor configured to”: as identified above) can also be viewed as not amounting to more than extra-solution activity of 
	* selecting a particular data source, type of data or availability of information (here “selecting, using control policy and expected reward for candidate itemset[s], selected itemset[s] from the one or more candidate itemsets each of the one or more selected itemsets identifying two or more products for a selected promotion”; at independent Claims 44, 53) to be further manipulated (here “outputting the retail promotional plan comprising selected itemset[s]” at independent Claims 44, 53; “simulating 1st product set in selected itemset[s], 1st product set having 1st product in 1st level of product category hierarchy & 2nd product in 2nd level of product category hierarchy” at dependent Claims 48, 57;  “simulate addition or removal of product records to selected itemset[s]” at dependent Claims 49, 58; “updating retail promotional model based on retail data for current time period & selected itemset[s]” at dependent Claims 50, 59; “determining relative performance index for each product in selected itemset[s]; wherein retail promotional plan further comprises relative performance index for each product in selected itemset[s]” at dependent Claims 52, 61; “wherein a first product belongs to the first level of the product category hierarchy and a first candidate itemset in the one or more candidate itemsets comprises the first product” at dependent Claims 46, 55;  “wherein a second product belongs to the second level of the product category hierarchy and the first candidate itemset in the one or more candidate itemsets comprises the second product” at dependent Claims 47, 56).
	Such functions, when performed in combination, by the additional computer based elements (above), do not integrate the abstract idea into a practical application per 
MPEP 2106.05(g) reliance on “OIP”, “Ultramercial”, “Electric Power Group”, “Intellectual Ventures”, etc. as well as “Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples” p.35 ¶2, which at its turn relied on “Credit Acceptance, Trading Tech, Fairwarning”.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)] and/or provide extra-solution activities [MPEP 2106.05(g)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (g) as sufficient option for evidence. However, as stated above, assuming that further evidence would be require to demonstrate conventionality of the additional, computer based elements (initially strikethrough above), Examiner would further point to MPEP 2106.05(d) demonstrating said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec., publications and/or case law. 
Per MPEP 2106.05(d)(I) Examiner points to Applicant’s own  disclosure as follows:  
* Original Specification mid-¶ [00055] reciting at high level of generality: ”As will be described in more detail below, the computing and processing facility 110 comprises computers and/or processors implemented in hardware and/or software configured to process the retail data and generate retail merchandise operational plans, sales/margins results measurements and forecasts, and a retailer merchandise plan tailored for one or more of the retailers”
* Original Specification ¶ [0057] 2nd sentence: reciting at a high level of generality:
“The control server 210 is configured to execute processes and functions associated with an intelligent agent module 400 (Fig. 4), as described in more detail below, and also with reference to Figs. 3, 5 and 7”.
* Original Specification mid-¶ [00155] reciting at high level of generality: “Further, at least some or all of the software objects, components or modules can be hard-coded into hardware implemented processing or processor units and/or read only memories or other non-volatile storage media in the mobile communication device, server and/or other components or modules depicted in the drawings”.
* Original Specification ¶ [00056] last sentence, reciting at high level of generality: “The particular implementation details will be within the understanding of those skilled in the art of computers and computer programming”.
Original Specification ¶ [000155] last sentence generally reciting: “The specific implementation details of the software objects and/or program modules and/or hardware components will be within the knowledge and understanding of one skilled in the art”.
	* Original Specification ¶ [000155] 2nd sentence reciting at high level of generality:
“adaptations and modifications of the invention will be obvious to those skilled in the art”.

	Also per the affinity matrix Examiner points to 
	
	* US 20080288354 A1 disclosing at ¶ [0191] The relationship among nodes in a fuzzy network may be described most generally by an affinity matrix.  For a network with N nodes, n1… ni, for integer i, the affinity matrix will have N rows and columns.  Each 
cell of the matrix contains a number from 0 to 1 that describes the relationship between the associated two nodes, na and nb, 1 ≤ a,b ≤ i.  For classic networks (topology i or ii), each cell of the affinity matrix contains either a 0 or a 1; for fuzzy networks (topology 
iii or iv), each cell, when normalized, contains a number between 0 and 1, inclusive.  If the network allows multiple types of links between any two nodes, then each type of link will have a corresponding affinity matrix associated therewith.
		
		* US 20190114687 A1 ¶ [0007] last sentence: “the recommendation system can identify affinities between various features described in the feature similarity matrix with greater precision in comparison to conventional techniques due to the inclusion of 
implicit interaction data”.
	
	*  US 20170337198 A1 ¶ [0043] disclosing the matrix factorization algorithms of some conventional systems, for article affinity  

Also per “genetic algorithm” of dependent Claims 51, 60 Examiner points to
	* US 20150242947 A1 ¶ [0041] “Another example of optimizing a combination of metrics is maximizing the monetary amount of sales subject to not exceeding a threshold number of seats sold.  Optimization does not need to be a global optimization.  For example, genetic algorithms, which are a common method of parameter optimization and could be used with this inventive system, are known to be non-exhaustive testing and thus provide only a local optimization with the certainty of having achieved the global optimization defined in terms of a confidence level” and ¶ [0060] “Box 201 starts off the auction processing and calculations of the sales parameter value for different candidate sales configurations.  In box 202, an initial seed is determined.  Part of this process is obtaining a random number.  Because genetic algorithms typically require some degree of randomness to create variations in the progression of generations this seed may be a random number.  Genetic algorithms are well-known in the art, and may optionally be utilized as a method for the optimization process.  The auction host may seek to optimize a single sales parameter or perhaps some weighted combination of sales parameters, subject to some constraints.  Options include maximizing total sales revenue, number of seats sold, and per-seat average revenue”.
	
	* US 20100100418 A1 Adaptive self-learning marketing automation reciting at 
¶ [0077] “Finally, the original marketer specified offers may carry through the system as effective or may be supplanted by alternate offers created by the system.  In order to avoid obscuring the inventive subject matter, steps to collect feedback on each offer and to cross-breed the offers have been left out of the example.  These steps are within the ability of one of ordinary skill in the art of genetic algorithms, and represented 
 simplistically in FIG. 4 item 430 and FIG. 5 in its entirety”.
	
	* US 20090259516 A1 teaching at ¶ [0082] “For some applications, central server 22 assigns a set of rules for each retail location, and uses the sets as DNA rule sets for input into a genetic (DNA) algorithm, as is known in the art of genetic algorithms.  For example, the server may use techniques described in above-mentioned US Patent 
Application Publication 2003/0083936 to Mueller et al., mutatis mutandis.  Each rule specifies a condition (such as a sale of a certain product) and an associated action to perform when the condition is satisfied…For some applications, the measure of performance to be optimized comprises sales (i.e., measured in dollars), such as total sales at the retail location, while for other applications, the server seeks to optimize sales of mid-selling items, or sales of best-selling items.  For some applications, the measure of performance comprises gross margin, unit sales, and/or a combination of two or more of gross margin, unit sales, and sales.  The server may also seek to minimize sales of certain products or types of products, for example if such a decrease is correlated with an increase in other more desirable products, e.g., which have higher gross margins”. 
	
	* US 20090070129 A1 ¶ [0152] “the response pattern learning module accesses customer records and analyzes the stored information which relates to responses to promotions.  The pattern learning module identifies one or more common factors among all the customers who have responded to a certain promotion.  Preferably, natural selection algorithms and genetic algorithms are used to identify the common factors”.
	
	* US 20080065476 A1 ¶ [0056] “Analysis 301--Underlying the ODMS 100 is some software based system to predict customer behavior.  The methodology for that system can be any one of several mathematical methods well known to those reasonably skilled in this area, including but not limited to RFM, regression, genetic algorithms, neural nets, or finite state machines. The analysis system uses the inputs described below and produces scores for each Customer 160 that are typically stored on a database server”.
	
	* US 20070192168 A1 ¶ [0465] “In another embodiment, such” [advertisement] “information is determined and learned through use of the system over time through use of statistical methods and/or through use of neural nets, expert systems, genetic algorithms or any other known algorithms in the prior art”.
	
	* US 20070143186 A1 [0250] “One exemplary method of implementing the present algorithm in Step A18 is to utilize the genetic algorithm to find the optimum or close to optimum combination of values of the Profit Maximization Variables that maximize Total Profitmax. The genetic algorithm method is well known in the programming art”.
	
	* US 20040059549 A1 mid- ¶ [0048] “The generation, convergence assessment and modification operations of steps S12, S16 and S18 are performed according to any well-known optimization algorithm such as Genetic Algorithms”, and ¶ [0079] last sentence: “The system calculates gain/loss by using financial attributes, and calculates additional combinations of these near portfolios and the original portfolio by swapping through random selection and/or using conventional genetic algorithms”.



	MPEP 2106.05(d)(II), the additional computer-based elements of “memory and processor”, can also be viewed as performing the well-understood, routine or conventional functions of: 
	* storing and retrieving information in memory [here at independent Claim 44 as “at a data warehouse server” “storing” “product records”; “at a control server in network communication with the data warehouse server”, “storing” “retail promotional model” “comprising a control policy and coefficients”; and similarly at independent Claim 53 as “data warehouse server, the data warehouse server comprising”: “a first memory, the first memory comprising” “records”; “a control server in network communication with the data warehouse server, the control server comprising”: “a second memory, the second memory comprising” “a retail promotional model, the retail promotional model comprising”: “control policy”, “coefficient(s)” ] in light of “Versata” and “OIP Techs”; 
	* presenting offers [here “candidate itemsets in a plurality of product records”]; and gathering statistics according to a response (here “constraints for coefficient(s) of a retail promotional model” “control policy”, “product category hierarchy” with “1st and 2nd level[s]”) 	* determining estimated outcome [here “simulate expected reward”] in light of OIP
	*  electronic recordkeeping [here “processor configured to” “receive retail data for current time period & update retail promotional model based on retail data for current time period& selected itemsets” dependent “system” Claim 59] in light of “Alice & Ultramercial”
	* performing repetitive calculations [here “simulat[e]” & “select” “expected reward” as repeatedly & preponderantly recited throughout Claims 44-51,53-60; “determining one or more solution increments for the one or more time periods” at dependent Claims 49, 58; “performance index” at dependent Claims 52, 61] in light of “Flook” and “Bancorp”. 
	* arranging a hierarchy of groups, sorting information [here “product records further comprises product category hierarchy”, “1st level of the product category hierarchy” at dependent Claims 46, 55;  “the plurality of product records further comprises a product category hierarchy”  “2nd level of the product category hierarchy, the 2nd level at a lower level than the 1st level in the product category hierarchy” at dependent Claims 47, 56; “wherein the simulating the expected reward further comprises” “simulating 1st product set in one or more selected itemsets, the 1st product set having 1st product in 1st level of product category hierarchy & 2nd product in 2nd level of product category hierarchy” at dependent Claims 48, 57; “wherein a first product belongs to the first level of the product category hierarchy and a first candidate itemset in the one or more candidate itemsets comprises the first product” at dependent Claims 46, 55;  “wherein a second product belongs to the second level of the product category hierarchy and the first candidate itemset in the one or more candidate itemsets comprises the second product” at dependent Claims 47, 56] in light of “Versata”.
All of these fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d) 

- In Conclusion - 
Claims 44-61 although directed to statutory categories (“method” or process and “system” or machine) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, 
Claims 44-61 are not patent eligible. 














Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 53, 54 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Kochar US 20190362380 A1 hereinafter Kochar, in view of  
	* Joshi et al, 20090271245 hereinafter Joshi. As per,

Claims 44, 53 Kochar teaches or suggests: 
	“A method of retail promotional planning, comprising” / 
	“A system for retail promotional planning, comprising: a data warehouse server, the data warehouse server comprising: 
	- “storing, at a data warehouse server, a plurality of product records” / “a first memory, the first memory comprising: a plurality of product records” (Kochar ¶ [0112]: promotional system 100 is embodied as a server or database. [0079] promotional system 100 include consumer database 102 providing consumer info, past purchase to calculate various demand data for promotions. Provider database 104 include provider details such as sales leads and info regarding categories or types of products and/or services offered);
	- “storing at a control server in network communication with the data warehouse server, a retail promotional model, the retail promotional model comprising a control policy and one or more coefficients” / “a control server in network communication with the data warehouse server, the control server comprising”: (Kochar ¶ [0083] 1st sentence: Collectively, functionality provided by promotional system 100 may be provided via sales management module 120. For example at ¶ [0113] Sales management module 120 integrate functionality of modules 106,108,110,112,114,116,118 to provide consolidated facilitation of sales to sales resources, as described herein and with respect to Fig.1. Kochar ¶ [0094] Fig.2G provides ROI calculations for any of the proposals associated with a provider, such as selected in the provider list, such as the provider list of Fig. 2A. Area 243 provides for selection of any of the proposals as provided by promotion builder “a second memory, the second memory comprising: a retail model, the retail promotional model comprising: a control policy, one or more coefficients” (Kochar ¶ [0104] 2nd - 3rd sentences: the promotion builder 114 may provide functionality to store, access, and edit promotion proposals, and/or provide a user interface such as the display of Fig.2P with which a user views and/or edits proposals. The proposals may be created and saved by sales resources, or otherwise generated by the promotional system 100, such as based on demand for a promotion and/or capacity of the provider) “a network device” (Kochar ¶ [0114] noting several examples of network devices) “a processor, the processor executing an intelligent agent configured to:”  (Kochar Fig.3 ¶ [0107]-¶ [0113], ¶ [0168] - ¶ [0170]): 
	
	- “determining, at an intelligent agent, one or more constraints for one or more time periods” (Kochar Fig.6 & ¶ [0008], ¶ [0081] last sentence, ¶ [0084]-¶ [0085], ¶ [0087] -
¶ [0088] determines capacity constraints during one or more time periods); 
	- “determining, at the intelligent agent, one or more candidate itemsets in a plurality of product records each of the one or more candidate itemsets identifying two or more products for a promotion”  (Kochar ¶ [0090] Indicator 229 may allow a sales resource to add an additional item to the promotion. For example, multi-item or multi-option promotion 
	Kochar ¶ [0096] Fig.2I is example of return on investment ROI for a selected proposed promotion. Entered items [Item1, Item 2 and Item N] in any of input fields 225 and/or 233 populated in area 253, and total value 231 and/or 239 populated in area 255); 
	
	- “simulating, at the intelligent agent of the control server, based on the one or more coefficients of the retail promotional model, and the one or more constraints, an expected reward for each of the one or more candidate itemsets for the one or more time periods, each expected reward simulating a sales metric of the plurality of product records for the promotion of the candidate itemset, 
	(Kochar teaches many examples that meet the above limitation as follows:
	 Kochar Fig.2G & ¶ [0094] calculating return on investment - ROI [as reward] for any of the proposals associated with a provider, such as selected in the provider list, such as the provider list of Fig.2A. Area 243 provides for selection of any of the proposals as provided by promotion builder 114, for example. In some embodiments, area 243 may provide a summary tab which would provide total amounts of the promotion parameters or areas 245 and summarize or total amounts for the ROI information 247. Upon selection of a proposal, areas 245 and/or 247 may populate, such as with values calculated by the ROI module 112, and/or promotion builder 114. Any of the fields of area 245, associated with promotion parameters, may be prefilled, or a sales resource may enter data into the fields as it is learned from the provider, the data may be derived from past interactions, from a third party or the like. Fields in area 245 may include, but are not limited to, the full price value of a promotion value, cost, percentage of discount, number of visits generated per promotion, feature units (e.g., total number of units made available), monthly units available, and provider share (e.g., provider margin). The additional spend and/or upsell 
	Kochar ¶ [0097] In Fig. 2J, selection menu 261 allows for duplication or removal of a proposed promotion. Duplicating a proposed promotion may allow a sales resource to save one version of a proposal while tweaking one or more fields in a new duplicated version of the proposal to analyze how potential changes to the promotion parameters may impact the ROI, for example. As such, some examples of the embodiments described herein, allow for the sales resource to provide one or more options to the provider along with a calculated ROI for each option
	Kochar ¶ [0147] In operation 806, the ROI module 112 calculates, based on the upsell amount received in operation 802, a second amount indicative of revenue generated from promotion upsells. This second amount may comprise revenue generated from upsells attendant to administering the promotion; 
		Additional Spend Revenue = Unit Cap X Average Upsell
	Kochar ¶ [0148] In operation 808, the ROI module 112 calculates, based on the one or more indicators received in operation 802, a third amount indicative of revenue generated from the promotion and marketing service as a result of the promotion (e.g., payment from the promotion and marketing service to the provider). In one embodiment, the provider's check revenue is calculated using the following formula:
		Your Groupon Check=Unit Cap X Merchant Share);
	


	“”: 
		- “				” 
	- “selecting, at the intelligent agent of the control server, using the control policy and the expected reward for the one or more candidate itemsets, one or more selected itemsets from the one or more candidate itemsets, each of the one or more selected itemsets identifying two or more products for a selected promotion” 
	(Kochar ¶ [0094] last two sentences: The ROI module 112 may process any of the data provided into the fields of area 245 to generate the ROI information provided in area 247. Selection of button 249 may result in a transition to a display such as that of Fig.2A for configuring or reconfiguring distribution according to capacity.
	Kochar ¶ [0095] Fig.2H is another view of the display of Fig.2G, according to an example embodiment. As indicated in area 251, an option is provided to itemize services, or individual promotion options, examples of which are provided below, to be included in the promotion. Selection of the "itemize option" link may result in a display such as any of Figs.2D,2E, and/or 2F, for example, for modifying the promotion structures.
	Kochar ¶ [0096] Fig. 2I is yet another example display of the ROI calculations for a selected proposed promotion. The entered items [i.e. Item1, Item 2 and Item N at Fig. 2I] in any of input fields 225 and/or 233 may be populated in area 253, and the total value 231 and/or 239 may be populated in area 255. The ROI information may be recalculated by the ROI module 112 accordingly. As indicated in area 257, the display indicates, "This is a multi-voucher option. Make sure Price evenly divisible by #V." This comment assists the sales resource in dividing the total price evenly among vouchers in a multi-voucher promotion. For example, for a promotion offering 3 massages for $100, promotional system 100 may not be able to divide $100 into 3 equally priced vouchers. The comment encourages the sales resource and/or provider to offer the 3 massages for $99 so that each voucher has a value of $33.00. Alternatively or additionally, vouchers may be made 
	- “determining, at the intelligent agent of the control server, a retail promotional plan comprising the one or more selected itemsets” (Kochar Fig.4 step 430: automatically determining the retail promotional plan based on the received data of Fig. 4 steps 422->428 and Figs. 2A-2P. For additional details see Kochar Fig. 10 & ¶ [0161]-¶ [0165]) “and”
	- “transmitting, to a retailer computer system, / at a retailer network using the network device, / the retail promotional plan” / “comprising one or more selected promotions of the one or more selected itemsets”
	(Kochar Fig.4 step 432 and ¶ [0124] 1st sentence: noting generating a promotion for viewing based on the promotion structure and promotion terms. For example see
	 Kochar Fig.2G below & ¶ [0094], Fig.2I & ¶ [0096], Fig.2J & ¶ [0097]).

    PNG
    media_image5.png
    1077
    812
    media_image5.png
    Greyscale

Kochar Fig.2 G in support of rejection arguments


    PNG
    media_image6.png
    1069
    816
    media_image6.png
    Greyscale

Kochar Fig.2I in support of rejection arguments
Kochar does not explicitly recite: “each expected reward determined based upon an affinity matrix, the affinity matrix determined by”: 
		- “executing, at the intelligent aqent of the control server, an association rule 	mining function to generate the affinity matrix, wherein the affinity matrix comprises 	an NxN association matrix, and each entry ai of the NxN association matrix 	comprises affinity between a first itemset i and a second itemset i, the first itemset 	i and the second itemset i in the one or more candidate itemsets”

Joshi however in analogous art of product selection teaches or suggests: “each expected reward determined based upon an affinity matrix” (Joshi Fig.1 noting Profitability of step 116 is based on the product substitution matrix of prior step 114 which at its turn is based on the product affinities or distance matrix at step 110 and ¶ [0034] - ¶ [0037]. Similarly see Joshi Figs.11-12 and ¶ [0060] 6th sentence: Sensitivity plot 1110 shows the profit associated with 2 different assortment plans namely Plan 1 and Plan 2),
	“the affinity matrix determined by”: 
		- “executing, at the intelligent aqent of the control server, an association rule 	mining function to generate the affinity matrix, wherein the affinity matrix comprises 	an NxN association matrix, and each entry ai of the NxN association matrix 	comprises affinity between a first itemset i and a second itemset i, the first itemset 	i and the second itemset i in the one or more candidate itemsets
	   (Joshi ¶ [0034] - ¶ [0037]: cohesiveness of a product is computed as function of the affinities of all attribute pairs of that product. The distance between two products is computed as: D (U1, U2,) where: U1,U2=Two products between which the distance is to be measured U12i=U1 with its ith element substituted by the ith element of U2; and the function π(x)=cohesiveness of set x. The distance measure is calculated with respect to U1 and so is asymmetric. The distance can be computed not only between two products but also between any point in the attribute space and another point in the attribute space. Therefore, the Attribute Affinity matrix can be mined to discover unique points (product(s) as defined by those attributes) that are most consistently purchased by customers. These customer points can be used in assortment planning. For demand transfer the matrix of distance values between every pair of products is used.
12i=U1 with its ith element substituted with ith element of U2; and π(x)=bundleness or cohesiveness of set x. According on one example, cohesiveness function π(x) can be calculated by taking smallest value in the unnormalized eigen vector of a co-occurrence submatrix corresponding to the bundle. The co-occurrence submatrix is the counts matrix after it has been passed through the PMUI function or other of function above. Indeed per ¶ [0024] Random, or inconsistent, pairs in the co-occurrence matrix are pruned using information theoretic measures to yield affinity scores between the attribute pairs or the Attribute Affinity matrix. As will be described in further detail below, according to some examples a point-wise mutual information (PMUI) measure is used to reduce random or inconsistence data, or noise, from the co-occurrence matrix. Joshi ¶ [0066]-¶ [0067] noting server implementation);


    PNG
    media_image3.png
    569
    952
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    488
    966
    media_image4.png
    Greyscale

Joshi Figs. 6-7 in support of rejection arguments
Kochar’s  “method/system” to include “each expected reward determined based upon an affinity matrix the affinity matrix determined by: executing, at the intelligent aqent of the control server, an association rule mining function to generate the affinity matrix, wherein the affinity matrix comprises an NxN association matrix, and each entry ai of the NxN association matrix comprises affinity between a first itemset i and a second itemset i, the first itemset i and the second itemset i in the one or more candidate itemsets” in view of Joshi to advantageously facilitate assortment planning process in a commercial setting based on product demand including transferred demand between products estimated from transaction data and the product's attributes (Joshi ¶ [0009] & MPEP 2143 G and/or F), readily apparent or predictable to one of ordinary skills in the art as disclosed by Joshi at ¶ [0010] and also incentivized by market forces of avoiding losing profit opportunities (Joshi ¶ [0004] last sentence & MPEP 2143 F) and/or profit maximization (Joshi ¶ [0042] 2nd sentence & MPEP 2143 F) / optimized profitability (Joshi ¶ [0044] & MPEP 2143 F).
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar product selection field of endeavor. In such combination each element merely would have performed the same analytical and planning function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kochar in view of 
Joshi, the results of the combination would have fitted together, as pieces of a puzzle, in a complementary and hence predictable manner (MPEP 2143 A).
Claims 45, 54 Kochar / Joshi teaches all the limitations above. 
Kochar further teaches or suggests: “wherein the simulating the expected reward is further based on the retail promotional plan for a prior time period” (Kochar ¶ [0135] model of consumer demand for proposed promotion is based on historical data representing consumer demand for instruments that were offered during promotion availability time of similar promotions that now have expired. In various embodiments, the system receives historical data representing consumer demand for instruments as redemption curves, provided by consumer database 102. Kochar mid-¶ [0094] noting another example where return on investment - ROI is based, among others on monthly units available).

Claims 46-50, 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Kochar / Joshi as applied to claims 45, 54, and in view of 
	* Mueller et al, US 20090138365 A1 hereinafter Mueller. As per, 
Claims 46, 55 
Kochar still teaches: “wherein”:
	- “the plurality of product records further comprises a product category hierarchy”
	(Kochar ¶ [0079] 2nd sentence: provider database 104 include provider details such as sales leads & info regarding categories or types of products and/or services offered
	Kochar ¶ [0155] identifying, based on the received information about the promotion such as, the category or sub-category of the promotion within a service taxonomy
	Kochar ¶ [0086] 2nd sentence: area 215 may include fields such as primary services (e.g., category of product, experience, good or service offered by the provider); 
	
Kochar / Joshi does not explicitly recite:
	- “the simulating the expected reward is for a first level of the product category hierarchy”, “and”
	- “wherein a first product belongs to the first level of the product category hierarchy and a first candidate itemset in the one or more candidate itemsets comprises the first product“ as claimed. 

Mueller however in analogous art of promotion of product sets teaches or suggests: 
	- “the simulating the expected reward is for a first level of the product category hierarchy” (Mueller ¶ [0068] the candidate list of supplemental products created during the step 300 may be scored in many different ways, such as by profitability, user popularity, a discount at which they can be offered for sale to a user, a number of the products remaining in inventory, the time to prepare the product for sale or delivery to a user, a products' associated labor costs, the occurrence of sale or other promotion, an occurrence of a holiday, a competitor's sale or promotion, customer preferences, customer purchase history or buying habits, time to prepare the supplemental products for sale, marketing or consumer research or data, etc.), “and”
	- “wherein a first product belongs to the first level of the product category hierarchy 

	Mueller ¶ [0076] Product categories may be of various levels of specificity. For example, product categories might be broadly defined as "food," "sporting goods," "housewares," "clothing," "automotive products," etc. Alternatively, product categories might be defined more narrowly as "specialty sandwich," "sandwich," "beverage," "side order," "dessert," etc., all of which may be related to products offered for sale by a restaurant.) “and a first candidate itemset in the one or more candidate itemsets comprises the first product“ (Mueller ¶ [0077] For a user purchasing two hamburgers, one small order of French fries, one large order of onion rings, one large drink, and one ice cream cone, the product categories identified during the step 350 may include two products in the "sandwich" category (e.g., the two hamburgers), two products in the "side order" category (e.g., the small order of French Fries and the large order of onion rings), one product in the "beverage" category (e.g., the large drink), and one product in the "dessert" category (e.g., the ice cream cone). As a second example, product categories might be as "shirt," "shoes," "pants," "skirt," "blouse," "jacket," "socks," "dress," etc., all of which may be related to products offered for sale by a department store or other retailer. In some embodiments, a number of different categorization schemes might be used and a given product might fall within more than one category (e.g., a product may fall into both a "specialty sandwich" product category and a "sandwich" product category)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Kochar / Joshi “method”/”system” to further include “the simulating the expected reward is for a first level of the product category hierarchy”, “and” “wherein a first product belongs to the first level of the product category hierarchy and a first candidate itemset in the one or more candidate itemsets comprises the first product“ in view of Mueller in order to use flexible and dynamically developed scoring or other processes for identifying or selecting supplemental products, thereby permitting the st-2nd sentences & MPEP 2143 G and/or F). The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as taught by Mueller at ¶ [0011] 1st sentence, ¶ [0142] 2nd-5th sentences, ¶ [0143] 4th sentence, ¶ [0158] 2nd - 5th sentences, ¶ [0159] 2nd sentence.  
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar promotion of product sets field of endeavor. In such combination each element merely would have performed the same retail and promotional function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kochar / Joshi in further view of Mueller, the results of the combination, would have fiited together as pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).

Claims 47, 56
Kochar / Joshi / Mueller teaches all the limitations above. 
Kochar / Joshi does not explicitly recites: “wherein”: Page 8 of 12U.S. Patent Application No. 15/795,821 
	Amendment dated July 19, 2019 - “the simulating the expected reward further comprises simulating for a second level of the product category hierarchy, the second level at a lower level than the first level in the product category hierarchy”, “and”
	- “wherein a second product belongs to the second level of the product category hierarchy and the first candidate itemset in the one or more candidate itemsets comprises the second product” as claimed.
Mueller however in analogous art of selecting a supplemental product to offer for sale teaches or suggests: 
	- “the simulating the expected reward further comprises simulating for a second level of the product category hierarchy, the second level at a lower level than the first level in the product category hierarchy”, “and”
	- “wherein a second product belongs to the second level of the product category hierarchy and the first candidate itemset in the one or more candidate itemsets comprises the second product”
	(Mueller ¶ [0078] During step 352, likely groups of related products are constructed from the product categories identified during the step 350. For example, in a situation where the categories for a transaction are food related (e.g., "specialty sandwich," "sandwich," "beverage," "side order," "dessert," etc.), a group of products in certain product categories might be considered as a "meal." More specifically, a "meal" may be considered as one product in the "sandwich" category, one product in the "side order" product category, and one product in the "beverage" category. Therefore, for a user who is purchasing two hamburgers, one small order of French fries, one large drink and one small drink, the user is purchasing one "meal," e.g., one hamburger, one small order of French fries, and one small drink. Therefore, the first "meal" comprises a group of product categories determined or identified during the step 352. The remaining hamburger and one large drink are not sufficient to complete a second "meal" as "meal" is defined above.	Mueller ¶ [0079] As another example, in a situation where the categories for a transaction are clothing related (e.g., "shirt," "shoes," "pants," "skirt," "blouse," "jacket," "socks," "dress," etc.), a group of products in certain product categories might be considered as an "outfit." More specifically, an "outfit" may be considered as one product in "pants" or "skirt" categories and one product in "shirt" or "blouse" categories. Therefore, a user who is purchasing three pairs of pants, one skirt, one pair of socks, two pairs of shoes, and five shirts is buying four "outfits," three "outfits" comprising a pair of pants and a shirt and one "outfit" comprising a skirt and a shirt. The pairs of socks and shoes and remaining shirt are not sufficient to complete a second "outfit" as "outfit" is defined above.	Mueller ¶ [0080] During a step 354, at least one complementary product category is chosen for the categories determined during the step 350 and the groups constructed during the step 352. That is, product categories complementary or related to the product categories identified during the step 350 are identified that might complete or augment a group completely or partially constructed during the step 352. For the food example discussed above, the purchase of two hamburgers, one small order of French fries, one large drink and one small drink comprised one "meal." The remaining hamburger and one large drink were not sufficient to complete a second "meal." Therefore, a complimentary 
	Mueller ¶ [0094]-¶ [0099] provides similar examples).
           Rationales to modify/combine Kochar/Joshi/Mueller are above and reincorporated. 

Claims 48, 57
Kochar / Joshi / Mueller teaches all the limitations above. 
Kochar/Joshi does not explicitly recite:
	   “wherein the simulating the expected reward further comprises”: 
	- “simulating a first product set in the one or more selected itemsets, the first product set having a first product in the first level of the product category hierarchy and a second product in the second level of the product category hierarchy”. 

Mueller however in analogous art of selecting a supplemental product to offer for sale teaches or suggests: 
	“wherein the simulating the expected reward further comprises”: 
	- “simulating a first product set in the one or more selected itemsets, the first product set having a first product in the first level of the product category hierarchy and a second product in the second level of the product category hierarchy”. 
	(Mueller [0159] The present invention may be embodied as a computer program developed using an object oriented language that allows the modeling of complex systems with modular objects to create abstractions that are representative of real world, physical objects and their interrelationships.
	Mueller ¶ [0080] For the food example discussed above, the purchase of two hamburgers, one small order of French fries, one large drink and one small drink comprised one "meal." The remaining hamburger and one large drink were not sufficient to complete a second "meal." Therefore, a complimentary product category for this 
	Mueller ¶ [0091] During the step 350, product categories involved in the transaction are identified. The product categories to be used are food related and will comprise the following: "SPECIALTY SANDWICH," "SANDWICH," "BEVERAGE," "SIDE ORDER" and "DESSERT." Generally, the product categories used for a particular application will be established in advance. With reference to the record 400, the user is purchasing two products in the "SANDWICH" and "SIDE ORDER" product categories, and one product each in the "SPECIALTY SANDWICH" and "BEVERAGE" categories.	Mueller ¶ [0092] In an embodiment where an additional supplemental product may be offered for sale to the user, a record 450 illustrated in Fig. 7 may be created as part of the step 352. As previously discussed above, the step 352 is part of the step 300 which is, in turn, part of step 104 during which one or more supplemental products are determined or otherwise identified. During step 352, product groups are constructed using product categories determined during the step 350 for the products purchased by user.	Mueller ¶ [0093] In this example, one product group is designated as "MEAL 1" and includes a specialty sandwich, a side order, a beverage, and a dessert, as indicated by the entries in the field 452 of the record 450. Groupings of complementary products may be based on criteria other than "meals." For example, a high profit margin product may be considered as a complementary product for a low profit margin product, a ticket to a child oriented movie may be considered as a complementary product for a child meal at restaurant, and a coupon for a product may be considered as a complementary product to a product purchased during a transaction.	Mueller ¶ [0094] Products which the customer has ordered during the transaction that fall within the product categories listed in the field 452 are provided in the entries for the field 454. As shown in the record 450, the user has ordered four components of a 
	Rationales to modify/combine Kochar/Joshi/Mueller are above and reincorporated.








Claims 49, 58 Kochar / Joshi / Mueller teaches all the limitations above. 
Kochar/Joshi does not explicitly recite as claimed: 
	“wherein the simulating the expected reward further comprises”: 
	- “determining one or more solution increments for the one or more time periods”
	- “simulating an addition or removal of product records to the one or more selected itemsets” as claimed.
Mueller however in analogous art of selecting a supplemental product to offer for sale teaches or suggests: “wherein the simulating the expected reward further comprises”: 
	- “determining one or more solution increments for the one or more time periods”
	- “simulating an addition or removal of product records to the one or more selected itemsets” (Mueller  ¶ [0126] 2nd sentence: at any time during the scoring process, the system 200 may eliminate one or more potential supplemental products from further consideration by "filtering" out supplemental products based on certain criteria.
	      Mueller ¶ [0115] For example, when cookies are offered as an additional supplemental product during a transaction, the offer is accepted fifteen percent of the time, as shown in the field 852. Similarly, when an ice cream cone is offered as an additional supplemental product during a transaction, the offer is accepted six percent of the time, as shown in the field 852. Likewise, when a quarter pound hamburger is offered as a replacement supplemental product for a cheeseburger during a transaction, the offer is accepted twelve percent of the time, as shown in the field 854.
	       Mueller ¶ [0132] Many different alternatives are available for selecting supplemental products or building a pool of possible supplemental products during the step 104. For example, instead of taking an initial pool of supplemental products and pairing it down (top-down approach), a bottom-up approach could be taken in which a list of supplement products to offer is built up over time. A method for accomplishing this would be rules-driven in a manner similar to present invention. Thus, rather than starting with the complete selection of options and paring down the options, the system could use the order content to select from pre-defined offers and then, only those products that individually score well during a transaction as compared, one at a time, with the current order content of the transaction may become supplemental products for the transaction).
         Rationales to modify/combine Kochar/Joshi/Mueller are above and reincorporated.
Claims 50, 59 
Kochar / Joshi / Mueller teaches all the limitations above. 
Kochar further teaches or suggests “further comprising”: 
	- “receiving, from a retailer system / using the network device / retail data for a current time period” 
	(Kochar ¶ [0081] 2nd sentence: capacity module 108 calculate promotion capacity by determining a total of outstanding instruments currently being offered by the provider and subtracting that total from total number of units of service that the provider potentially can supply. Kochar ¶ [0085] noting another example of current promotion capacity as
the total number of hours required for the feature promotion and per month.
	Kochar ¶ [0114] Promotional system 100 may be coupled to one or more sales resources devices 130 via network); “and” 
	- “updating the retail promotional model based on the retail data for the current time period and the one or more selected itemsets” 
	(Kochar ¶ [0008] 2nd sentence: update capacity information comprising information regarding maximum capacity for the provider based on provider availability and a time needed to fulfill promotions based on the promotion parameters, wherein the updated capacity information comprises information regarding maximum capacity for the provider, the maximum capacity based on the provider availability and a time needed to fulfill promotions based on the promotion parameters, and causing display of the updated capacity information to the provider via the provider facing interface. Kochar ¶ [0128]-¶ [0129] calculating updated ROI information based on the altered promotion parameters).








Claims 51, 52, 60, 61 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Kochar / Joshi / Mueller as applied to claims 50, 59, and in view of 
	* Rose et al, US 20020147630 A1 hereinafter Rose. As per, 
Claims 51, 60
Kochar / Joshi / Mueller as a combination does not explicitly recite: “wherein the simulating the expected reward further comprises a genetic algorithm” as claimed. 

Rose however in analogous art of retail management teaches or suggests “wherein the simulating the expected reward further comprises a genetic algorithm” 
(Rose ¶ [0064]-¶ [0066] The objective is to find the set of clusters, or partitions of class/time-period size profiles into groups, that has maximum total expected value. This optimization can be performed by a variety of optimization algorithms. For example, the genetic algorithm can be used to search for the optimal solution).  

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Kochar / Joshi / Mueller “method”/”system” to further include “wherein the simulating the expected reward further comprises a genetic algorithm” in further view of Rose in order  to find the set of clusters, or partitions of class/store/time-period size profiles into groups, that has the maximum total expected value (Rose ¶ [0064] & MPEP 2143 G or F). For a simple optimization problem, Rose would utilize a variety of genetic algorithm packages may be used to find the optimal solution, for example, one that uses the concept of vectors of real numbers for the genetic structures. Then, the search parameters can be directly evaluated in the program to obtain the optimal solution. For more complex and time-consuming problems, parallel genetic optimization techniques can be used to speed up the search for an optimal solution. For parallel processing, the Message-Passing Interface Standard (MPI) system may be used on a cluster of LINUX systems. MPI is based on the concept of multi-computer processes communicating with one another through the message passing system in a network. Processing may be done using a genetic algorithm that relies on the MPI system for the parallel processing (Rose ¶ [0065] & MPEP 2143 G or F). In applying the genetic algorithm, various populations representing different possible clusters are Rose’s simulation can also be conducted to test the expected performance of implementing alternative size profiles. More specifically, different approaches for generating size profiles can be coded and those size profiles run through the simulator. The expected performance for the alternative set of size profiles can then be illustrated by charting the results for thousands of possible outcomes. This type of simulation is often applied at the end of a season, in order to quantify the value that was achieved by using the optimal size profiles, as opposed to the value that would have been realized using the retailer's typical size profiles (Rose ¶ [0071] & MPEP 2143 G or F). A third use for simulation is as a testing environment for the retailer to observe the impact of its constraints or objective function and modify these as needed. For instance, a retailer may not realize that the heavy weight that they are placing on customer service generates size profiles that will generally result in high end-of-season inventories in some difficult-to-sell sizes. Armed with the results of the simulation, the retailer might rethink its rules or objectives to avoid undesirable unanticipated consequences. The simulation environment can also allow retailers to see the impact of increasing or decreasing the number of size profile clusters (Rose ¶ [0072] & MPEP 2143 G or F).
Further, the claimed invention is merely a combination of old elements in a similar retail management field of endeavor. In such combination each element merely would have performed the same analytics and organizational functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kochar / Joshi / Mueller in view of Rose, the results of the combination were predictable (MPEP 2143 A).







Claims 52, 61 
Kochar / Joshi / Mueller / Rose teaches all the limitations above. 
Kochar / Joshi does not teach: 
	- “determining, at the control server, a relative performance index for each product in the one or more selected itemsets; wherein the retail promotional plan further comprises the relative performance index for each product in the one or more selected itemsets” as claimed.

Mueller however in analogous art of selecting a supplemental product to offer for sale further teaches or suggests: 
	- “determining, at the control server, a relative performance index for each product in the one or more selected itemsets; wherein the retail promotional plan further comprises the relative performance index for each product in the one or more selected itemsets”	
	(Mueller ¶ [0114] The popularity based scoring approach is based on the percentage of one or more users who have in the past accepted a given product as a supplemental product, thereby creating a "take rate" or "accept rate" for the supplemental product. An accept rate may be specific to a particular user or a composite of the particular user's acceptance of an item and overall consumer acceptance of the item.
	Mueller ¶ [0115] The take or accept rates for additional supplemental products provided in field 802 are provided in accept rate field 852. For example, when cookies are offered as additional supplemental product during a transaction, the offer is accepted 15% of time, as shown in field 852. Similarly, when ice cream cone is offered as an additional supplemental product during a transaction, the offer is accepted 60% of time, in field 852. 	Mueller ¶ [0116] After the individual item accept rates for the possible supplemental products listed in the fields 802 and 808 are determined, their respective relative percentage of popularity is determined and provided in relative popularity percentage fields 856, 858 of the record 850. The percentage of total popularity for a possible supplemental product listed in the fields 802, 808 is computed by taking the product's associated item accept rate as provided in the item profit field 852 or 854 and dividing it by the sum of all of the accept rates provided in the item accept rate fields 852, 
	Mueller ¶ [0117] The additional supplemental product of an ice cream cone has an item accept rate of six percent, therefore its relative accept rate percentage is 6.32 percent (i.e., %6.32=%100.times.%6%95), as provided in the relative popularity percentage field 856. The replacement supplemental product of a quarter pound hamburger has an item accept rate of twelve percent, therefore its relative accept rate percentage is 12.63 percent (i.e., %12.63=%100.times.%12%95), as provided in the relative popularity percentage field 858.
Rationales to modify/combine Kochar / Joshi / Mueller are above and reincorporated.
Rationales to modify/combine Kochar/Joshi/Mueller/Rose are above & reincorporated.
















Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20070033098 A1 teaching at ¶ [0010] Another prior art approach for up-selling, alternative-selling and down-selling includes the use of association matrices based on the two-dimensions of price and performance, typically on one element of the good or service offering.  In this type of approach, a parent good or service resides within the matrix is surrounded by the up-sell, alternative-sell and down-sell children.
	* US 20120245887 A1 teaching at ¶ [0070] Result normalization 304 may change the values in the rank of user associations to account for a relative weight of the association in the overall aggregated rank of predicted associations 306.  In implementations containing a result normalization step 304, result normalization can use a normalization factor that is computed by generating a matrix of items to associations where the values of each cell in the matrix contain the affinity score of an item and corresponding association.  In these implementations, the resulting generation of first order rank of users associations may generate a table such as this:  TABLE-US-00001 Simi- Assoc1 (e.g., Assoc2 (e.g., Assoc3 (e.g., larity motorcyclists) mechanics) college students) Item1 (e.g .67 .89 .32 0 motorcycle) Item2 (e.g .62 .55 0 .84 motorcycle helmet)
	* US 20110107260 A1 teaching a Feature-Feature Affinity Matrix at
 	¶ [0022] With item-item matrix Y and item-feature X defined as discussed above, a  feature-feature matrix W can be learned.  The following equation is true: Y≈XWXT
	¶ [0023] Thus, item-feature matrix X multiplied by feature-feature matrix W 
multiplied by the transpose item-feature matrix XT produces item-item matrix Y. In this equation, item-item matrix Y and item-feature matrix X are known.  The above equation then may be solved for W. 
 	¶ [0024] In feature-feature matrix W, the element w at row a and column b, denoted wab, indicates the extent to which the feature represented by row a has affinity for the feature represented by column b. For example, if row a represents feature "Honda Accord" (a feature belonging to the "make/model" feature category) and if column b represents feature "Chrysler Sebring" (a feature belonging to the "make/model" feature category), then wab, indicates the extent to which the feature "Honda Accord" has affinity for the feature "Chrysler Sebring." Essentially, wab, represents a weight.  In the 
ab is large, then this indicates that users who have shown interest in items that have the "Honda Accord" feature are likely to be interested in items that have the "Chrysler Sebring" feature. 
 	¶ [0025] Therefore, in one embodiment of the invention, feature-feature matrix W 
is automatically determined based on item-item matrix Y and item-feature matrix X.

	* US 20070282684 A1 teaching at 
	¶ [0177] FIG. 29B is an exemplary matrix representation of an affinity profile.  
Each number E(I,J) wherein I does not equal J represents the magnitude of a user affinity for selecting first object I and then object J. Each number E(I,J) wherein I=J represents the magnitude of a user affinity for object I. 
	¶ [0178] Note that a matrix for representing an affinity profile can have more 
than two dimensions.  A parameter E(I,J,K) could represent an affinity for selecting object I, then object J, and then object K. If all the permutations have approximately the same number, then there is no preference in the order of selection.  If the permutations vary greatly then there is a preference in order of selection. 
 	¶ [0179] FIG. 29C depicts a way of relating an affinity matrix or array 340 and 
an affinity map 342.  The array 340 has a "from" column of objects 344 and has 
a "to" row of objects 346.  This affinity matrix is a way of depicting user selection of objects during the creation of a creative expression.  The following explains how to interpret the matrix 340 and relate it to map 342: 
	¶ [0180] In matrix 340 the intersection of "from" row A and "to" column B has a 
value of 1 but the intersection of "from" row B and "to" column A has a zero.  This indicates a preference for selecting object A prior to selecting object B. This corresponds to an arrow drawn from A to B in map 342.  
	¶ [0181] The intersection of row B and column C has a value of 1 and the intersection of row C and column B has a value of 1.  Since both orders of selection for objects B and C have a 1, this indicates a preference for having B and C selected but no 
particular order between them.  This corresponds to a line segment drawn from B 
to C in map 342.  [0182] In general, when there are pairs of 1's that are symmetrical across the diagonal connecting two objects, this indicates a preferred association for the 
	
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	April 1st, 2021  






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984
        2 Alice Corp Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208,223, 110 USPQ2d 1976,1983 (2014); Gottschalk v Benson 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639, Fed Cir 2015)